Citation Nr: 1339252	
Decision Date: 11/29/13    Archive Date: 12/13/13

DOCKET NO.  09-49 116	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to support reopening a prior final denial of service connection for hemolytic anemia secondary to Glucose-6-phosphate dehydrogenase deficiency (G6PD), claimed as hepatitis.

2.  Whether new and material evidence has been received to support reopening a prior final denial of service connection for hypertension.

3.  Entitlement to service connection for end stage renal disease, status-post right nephrectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  He received the Purple Heart Medal, and the Vietnam Campaign Medal, among other decorations for his service in Vietnam.

This matter is on appeal from the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran presented sworn testimony in support of his appeal during a May 2013 hearing before the undersigned Veterans Law Judge.  The transcript is of record.

The issues of entitlement to service connection for hemolytic anemia and hypertension will be reopened.  All three issues will then be addressed in the REMAND portion of the decision below and REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action on his part is required.


FINDINGS OF FACT

1.  In May 1994, the RO denied service connection for hemolytic anemia and for hypertension; the Veteran did not appeal and no new evidence pertinent to those claims was received by VA within one year from the date that the RO mailed notice of the determination.

2.  The evidence received since the May 1994 rating decision is new and material.


CONCLUSIONS OF LAW

1.  The May 1994 denial of service connection for hemolytic anemia and for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1103 (2012).

2.  Evidence received since the May 1994 denial of service connection for hemolytic anemia and for hypertension is new and material; therefore these claims are reopened.  38 U.S.C.A. § 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material," the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

Historically, the Veteran previously filed claims for entitlement to service connection for hepatitis and hypertension.  The RO interpreted the claim for hepatitis as one for hemolytic anemia denied both claims in May 1994.  He did not disagree with this decision and no new evidence pertinent to those claims was received by VA within one year from the date that the RO mailed notice of the determination.  He did not disagree and the decision became final.  

The basis of each of the prior final denial was that hemolytic anemia was a congenital disorder and hypertension was not shown in service or to a compensable degree after service.  Thus, in order for the claims to be reopened, evidence must have been added to the record since the May 1994 rating decision that addresses these bases. 

Since 1994, newly-generated medical evidence has been added to the record which contains multiple references to a history of hepatitis, which formed the basis of the Veteran's original claim.  Additionally, during the May 2013 hearing on appeal, he testified that he had never used intravenous drugs, but that he had gotten a tattoo during service.  This evidence is new and relates to two critical elements in the claim for service connection, that of a current disability and of in-service incurrence.

Similarly, newly-added medical records confirm that the Veteran has a current diagnosis of hypertension.  This evidence is new to the record, and it is material as it tends to establish a critical element, that of a present disability.  

Therefore, the Veteran has submitted new and material evidence sufficient to reopen the previous claims.  However, other critical elements remain to be established, and further evidentiary development toward that end is requested in the REMAND which follows.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal with respect to reopening the claims.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


ORDER

New and material evidence having been submitted, the claim for service connection for hemolytic anemia secondary to G6PD, claimed as hepatitis, is reopened; to this extent the appeal is granted.

New and material evidence having been submitted, the claim for service connection for hypertension is reopened; to this extent the appeal is granted.


REMAND

Given the apparent interrelatedness of hemolytic anemia, hepatitis, and hypertension, the Board finds that a remand is needed to adequately adjudicate the Veteran's claims.

First, it appears that the available medical records are incomplete.  Specifically, the Veteran reports having received medical care from the Bronx VAMC essentially since his discharge from service.  A VA medical administration specialist certified that there were no VA medical records pertaining to the Veteran between 1985 and 1998.  It does not appear, however, that earlier VA medical records have been requested.  Additionally, recent records through September 2012 have been associated with the Veteran's electronic file, but more recent records should be obtained.

Next, a 1993 statement from a private physician reflects that she was treating the Veteran for hypertension, but that he was also under the care of a cardiologist and an endocrinologist at that time.  No attempts to contact the cardiologist and the endocrinologist referred to in the 1993 statement have been undertaken.  

Next, during the May 2013 hearing on appeal, the Veteran testified that he underwent yearly physicals to maintain a commercial driver's license.  Although he indicated that he would obtain these records himself, he has not done so.  An attempt should be made to assist him in obtaining these records.  
  
Finally, an examination is needed to address the relationship among the Veteran's various claims.  It would be helpful to the Board if the examiner could provide an opinion based on a longitudinal review of the Veteran's various physical problems, beginning with the initial hemolytic anemia and the diagnosis of G6PD in service with a discussion of severe hypertension shown in the 1980s and the current renal disease.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain clinical records from VAMC Bronx for the period between 1970 and 1985 and subsequent to September 2012.  Any archived records must be retrieved from the appropriate storage facility. 

Any relevant treatment records contained in Virtual VA or VBMS that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

2.  Obtain the names and addresses of all non-VA medical care providers who have treated the Veteran for any of the disabilities at issue since his discharge from service, including the cardiologist and the endocrinologist referred to in the 1993 doctor statement set forth above and his employment physicals.  

After securing the necessary release(s), the RO should request these records for inclusion in the claims file.  Reasonable efforts to obtain these records require an initial request and at least one follow-up request to each physician identified.  All efforts to obtain these records should be fully documented in the claims file.

3.  Thereafter, direct the claims file to a VA health care provider with appropriate expertise for review.  The reviewer is requested to provide a longitudinal review of the Veteran's various physical problems, beginning with the initial hemolytic anemia and the diagnosis of G6PD in service, severe hypertension in the 1980s, and his current renal disease.  

Particular discussion of whether hepatitis is confirmed at any point in the record is requested, and if so, a further discussion of the Veteran's various risk factors, including the tattoo he obtained during service, should be discussed.  

A complete explanation as to whether any of these problems are at least as likely as not to be related to service, of common etiology, through secondary causation, or through aggravation is requested.  The complete rationale for all opinions expressed should be fully explained. 

If the reviewer deems that a clinical examination, and/or further testing would further inform the opinion, such examination and/or testing should be scheduled.  

4.  After the development requested above has been completed to the extent possible, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


